Case 1:19-cv-24218-CMA Document 78 Entered on FLSD Docket 03/03/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                        CASE NO. 19-24218-CIV-ALTONAGA/Goodman


   ANETTE BARNES, et al., individually and on                       CLASS ACTION
   behalf of all other similarly situated,

          Plaintiffs,

          v.

   CS MARKETING LLC, et al.,

         Defendants.
   _____________________________________/
                                  STIPULATION OF DISMISSAL
         The Plaintiff, Annette Barnes, and Defendant, MHP Insurance Solutions, LLC, by and

  through their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate and agree

  to the dismissal with prejudice of Plaintiff’s claims against MHP Insurance Solutions, LLC. Each

  Party shall bear their own respective costs and attorneys’ fees. This Stipulation of Dismissal

  disposes of the entire action against MHP Insurance Solutions, LLC. None of the remaining

  Plaintiffs in this action bring claims against MHP Insurance Solutions, LLC.

  Dated: March 3, 2020

   SALLAH ASTARITA & COX, LLC                       LYDECKER DIAZ
   /s/ James D. Sallah                              /s/ Charles Norris
   James D. Sallah                                  Charles Norris
   Florida Bar No. 0092584                          Florida Bar No. 76576
   Email: jds@sallahlaw.com                         Email: cn@lydeckerdiaz.com
   Jeffrey L. Cox                                   Mark Emanuele
   Florida Bar No. 0173479                          Florida Bar No. 541834
   Email: jlc@sallahlaw.com                         Email: mae@lydeckerdiaz.com
   3010 North Military Trail, Ste. 210              1221 Brickell Avenue, 19th Floor
   Boca Raton, Florida 33431                        Miami, Florida 33131
   Telephone: (561) 989-9080                        Telephone: (305) 416-3180
   Facsimile: (561) 989-9020                        Facsimile: (305) 416-3190
   Attorneys for Plaintiffs                         Attorneys for Defendant MHP Insurance
                                                    Solutions, LLC


                                                   1
Case 1:19-cv-24218-CMA Document 78 Entered on FLSD Docket 03/03/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on March 3, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notices of Electronic Filing generated

  by CM/ECF.

                                                       /s/ James D. Sallah
                                                       James D. Sallah




                                                  2
